Citation Nr: 1432423	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-36 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to March 26, 2009, for award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to November 1975, February 1977 to June 1982, and October 1986 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted the Veteran's claim for entitlement to service connection for tinnitus and assigned an effective date of March 26, 2009.  


FINDINGS OF FACT

1.  The Veteran filed an informal claim for entitlement to service connection for tinnitus which was received by the RO on May 7, 2007.

2.  The RO mailed VA Form 21-526, Veteran's Application for Compensation or Pension to the Veteran on May 16, 2007, with instruction that VA must receive the completed application within one year to protect the earlier filing date.

3.  The Veteran submitted a letter, received by VA on May 2, 2008, requesting a copy of his claims file and requesting protection of his filing date, referencing his May 2007 informal claim.

4.  The Veteran's formal claim was received by VA on March 26, 2009.

5.  The Veteran has not shown good cause for extending the time-period to submit his formal claim.

CONCLUSION OF LAW

The criteria for an effective date of May 2, 2008, but no earlier, for the grant of service connection for tinnitus, have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.109, 3.155, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for tinnitus assigned in the December 2009 rating decision.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Therefore, the duty to notify has been met.

The Board notes that adjudication of the claim for an earlier effective date is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than March 26, 2009.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

III.  Analysis

The Veteran submitted a statement in support of claim, in which he stated his intent to file an informal claim for service connection for bilateral tinnitus.  Although the original informal claim is not in the claims file, the Veteran submitted a copy of the informal claim, with a May 16, 2007  letter from the RO acknowledging receipt of the claim on May 7, 2007.  With this letter, the RO enclosed VA Form 21-526, Veteran's Application for Compensation or Pension, with instruction that VA must receive the completed application within one year, or else benefits may not be paid prior to the date of its receipt.

The Veteran submitted another statement in support of claim, received by VA on May 2, 2008, in which he referenced the May 7, 2007 informal claim and requested a copy of his claims file "in order that [he] may perfect [his] claim."  The Veteran explained that he had been waiting for a response to his request for records from the National Personnel Records Center (NPRC), only to be told that they were transferred to the RO.  The Veteran also wrote that , "I file this request to protect my filing date."  After receiving a copy of his claims file from the RO, the Veteran submitted his VA Form 21-526, a formal claim for entitlement to service connection for tinnitus, on March 26, 2009.  When the RO granted service connection for tinnitus, it assigned the date of receipt of the formal claim as the effective date.

As an initial matter, the submittal of the informal claim, in May 2007, occurred more than one year following separation from service.  The effective date of the grant of service connection is therefore the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As noted above, following the submittal of an informal claim, if VA receives a formal application for benefits within one year from the date it was sent to the claimant, VA will consider the claim filed as of the date VA received the informal claim.  38 C.F.R. § 3.155.  

The Board notes that VA regulation allows that, "[t]ime limits within which claimants or beneficiaries are required to act to perfect a claim or challenge an adverse VA decision may be extended for good cause shown."  38 C.F.R. § 3.109(b).  However, the Veteran's statement that he was awaiting the receipt of his service treatment records is not found to constitute good cause for his failure to submit his formal claim within one-year of receiving the form from VA.  The Veteran would have been able to submit his formal claim without the inclusion of a copy of the service treatment records.  Although the Veteran expressed his intent to protect his filing date, VA regulation clearly states that the effective date of a grant of service connection will only utilize the date of the informal claim if a formal claim is received within one-year of the date the Veteran receives the form from VA.  A Veteran cannot toll the running of this time period simply by indicating that they are not, in fact, submitting the formal claim in a timely manner, and expressing their desire to establish an earlier effective date.

However, the Board finds that the May 2, 2008 statement, which references the May 7, 2007 informal claim, itself constitutes an informal claim for benefits.  By referencing the May 7, 2007 filing, the Veteran indicated an intent to apply for service connection for tinnitus.  The Board notes that the RO did not follow the receipt of this informal claim with notice that the Veteran must submit a formal claim within one year of receipt of that notice.  In any event, as the RO received the Veteran's completed VA Form 21-526 on March 26, 2009, less than one year from the filing of this informal claim, the date of receipt of the informal claim shall serve as the date of claim

Thus, the evidence demonstrates that the Veteran submitted an informal claim for service connection for tinnitus on May 2, 2008, which was perfected by the filing of a formal claim on March 26, 2009.  Thus, entitlement to an effective date of May 2, 2008, is warranted.  


ORDER

An effective date of May 2, 2008, but no earlier, for the grant of service connection for tinnitus, is granted.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


